EXHIBIT 10.20

THIRD AMENDMENT

TO

ALLERGAN, INC.

SAVINGS AND INVESTMENT PLAN

(RESTATED 2008)

The ALLERGAN, INC. SAVINGS AND INVESTMENT PLAN (the “Plan”) is hereby amended as
follows:

 

1. Effective January 1, 2008, Section 2.22 is hereby amended to read as follows:

“Eligible Retirement Plan.    “Eligible Retirement Plan” shall mean (i) an
individual retirement account or annuity described in Code Section 408(a) or
408(b) or a Roth IRA described in Code Section 408A(b), (ii) a qualified
retirement plan described in Code Section 401(a) or 403(a) that accepts Eligible
Rollover Distributions, (iii) an annuity contract described in Code
Section 403(b) that accepts Eligible Rollover Distributions, and (iv) an
eligible plan described in Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state that accepts Eligible Rollover Distributions
and agrees to separately account for amounts transferred into such plan from
this Plan. Notwithstanding the foregoing, with respect to a non-spouse
Beneficiary, “Eligible Retirement Plan” shall refer only to an individual
retirement account or annuity described in Code Section 408(a) or 408(b) or a
Roth IRA described in Code Section 408A(b).”

 

2. Effective January 1, 2008, Section 2.23 is hereby amended to read as follows:

“Eligible Rollover Distribution.    “Eligible Rollover Distribution” shall mean
any distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution shall not include:

(a)    any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee of the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more;

(b)    any distribution to the extent such distribution is required under Code
section 401(a)(9);

(c)    the portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities);

(d)    any hardship withdrawal made pursuant to Section 8.1(e); and

(e)    any other distribution that is reasonably expected to total less than
$200 during the year.



--------------------------------------------------------------------------------

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of After Tax Deposits or the
portion consists of rollover after tax employee contributions made pursuant to
Section 4.8 which are not includible in gross income. However, such portion(s)
may be transferred only to an individual retirement account or annuity described
in Code Section 408(a) or 408(b), to a qualified trust described in Code
Section 401(a) or qualified annuity plan under Code Section 403(a), or, on or
after January 1, 2007, to an annuity contract described in Code Section 403(b)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.
For purposes of this Section, “Distributee” shall mean any Employee or former
Employee receiving a distribution from the Plan. A Distributee also includes the
Employee or former Employee’s surviving spouse and the Employee or former
Employee’s spouse or former spouse who is the Alternate Payee under a Qualified
Domestic Relations Order (as defined in Article XV) with regard to the interest
of the spouse or former spouse and, on or after January 1, 2007, the Employee or
former Employee’s Beneficiary.”

 

3. Effective January 1, 2008, Section 4.4(b) is hereby amended to read as
follows:

“(b)    The amount of income or loss attributable to any excess Before Tax
Deposits described in paragraph (a) above shall be equal to the income or loss
allocable to the Participant’s Before Tax Deposits Account for the Plan Year
multiplied by a fraction, the numerator of which is the excess Before Tax
Deposits as determined under paragraph (a) above, and the denominator of which
is the balance of the Participant’s Before Tax Deposits Account as of the last
day of the Plan Year, without regard to any income or loss allocable to such
Account during the Plan Year.”

 

4. Effective January 1, 2008, the text of Section 4.4(c) is hereby removed in
its entirety and the section is reserved for future use.

IN WITNESS WHEREOF, Allergan, Inc. hereby executes this Third Amendment to the
Allergan, Inc. Savings and Investment Plan (Restated 2008) on this 12th day of
October, 2009.

 

        By:       /s/ Dianne Dyer-Bruggeman   Dianne Dyer-Bruggeman   Executive
Vice President, Human Resources